DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hani Sayed on 2/22/2022.
The application has been amended as follows:
Claim 19: The words “a ball-nut accommodated” (Line 2) have been changed to recite - - the ball-nut accommodated - -.
Claim 24: The words “a ball-nut circumscribing” (Line 2) have been changed to recite - -  the ball-nut circumscribes - -.

Drawings
The drawings are acceptable.

Response to Arguments
Applicant's arguments filed on 02/01/2022 have been fully considered and are found to be persuasive.

Allowable Subject Matter
Claims 1, 4, 6-9, 14, 16-22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Application Publication No. 2011/0120247 to Osterlaenger et al., European Patent Application Publication No. 3208164 to Boehm et al., and U.S. Patent No. 6,691,837 to Kapaan et al. are considered to be the closest prior art.
The newly-added claim features of Claims 1, 14, and 21 when considered in light of other existing claimed features and based upon the prior art of record, renders the claims novel and non-obvious.
Lastly, the examiner finds the claims to be sufficiently clear and precise in accordance with MPEP 2173.02(II) which states that the claims are not read in a vacuum but rather “must not be rejected” but rather "the examiner should allow claims" that set forth the scope of protection/infringement with a sufficient degree of particularity and distinctness without true ambiguity when analyzed on the whole in light of the content of the application disclosure, prior art teachings and the interpretations that would be given by one possessing ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658